FILE COPY




   BRIAN QUINN
    Chief Justice
                                 Court of Appeals                               VIVIAN LONG
                                                                                    Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                   MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                   P. O. Box 9540
                                                                                  79105-9540
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449                     (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                      August 5, 2015

Julie Goen Panger                              Jeffrey S. Ford
THE KIECHLER LAW FIRM PLLC                     Assistant Criminal District Attorney
619 Broadway                                   P.O. Box 10536
Lubbock, TX 79401                              Lubbock, TX 79408
* DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-14-00389-CR, 07-14-00410-CR
          Trial Court Case Number: 2013-437,920, 2013-400,018

Style: Steven Regalado v. The State of Texas

Dear Counsel:

          The Court has issued mandate in the captioned cause.

                                                  Very truly yours,
                                                  Vivian Long
                                                  VIVIAN LONG, CLERK

 xc:     Honorable Bradley S. Underwood (DELIVERED VIA E-MAIL)
         Barbara Sucsy (DELIVERED VIA E-MAIL)